Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel, the report and recommendation of the hearing committee, and the responses filed by the parties thereto,
IT IS ORDERED that Christopher G. Young, Louisiana Bar Roll number 22189, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
Weimer, J., would deny.
Hughes, J., would deny.